DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehlers et al. USPGPUB 20070043478 (hereinafter “Ehlers”) in view of “Single-Path Multiple-Zone System Design by Dennis Stanke dated January 2005 “hereinafter “Stanke”).

As to claim 1, Ehlers teaches a variable air volume controller (paragraph 0011 “thermostatic control devices and environmental control systems have been designed, manufactured and placed in use for many years. These devices are primarily designed to sense the temperature inside a site 1.04 and based on occupant designated setting, activate the heating and/or air conditioning system or systems to maintain a comfort level based on the occupants designated level of comfort”), comprising: a communications interface configured to facilitate communication with at least one of an external device and building equipment (paragraph 0069 “customer may access and control the system 1.02 through a user interface 1.14 (see below). The user interface 1.14 may be incorporated into another device, such as a thermostat (see below). Additionally, the customer may be given access to the system 1.02 through external devices, such as, mobile phones, personal digital assistants (PDA), laptop computers, desktop computers, or other suitable devices” and FIG. 1B); and a processing circuit configured to: store a plurality of predefined, selectable-applications (paragraph 0084-0085 “gateway node 1.10D may include memory (see below) for storing pricing and scheduling information. For example, a gateway node 1.10D may store fifteen days of data when ninety-six readings from devices 1.08 are made per day” and paragraph 0078-0096); receive a selection of one of the plurality of predefined, selectable- applications (paragraph 0081-0084 “receives a signal from the utility control system 1.12 to disable the pool pump during the first time period. The load control node 1.10C further measures energy usage of the pool pump during the first time period to confirm that the pool pump is not running.

[0082] Another PROGRAM may also perform soft load control (control of comfort levels) on HVAC systems by modifying thermostat set points, use of temperature ramping and restricting the use of heat strips and secondary stages of compressors (see below)”), and implement the selected application such that the building equipment is controlled according to the selected application (paragraph 0078-0096 “modify, implement, and engage one or more Power Supply Program (hereinafter PSP or PROGRAM or PROGRAMS) which are designed to alleviate or reduce energy demand during peak periods. A PROGRAM may either be mandatory or optional. The user, through the user interface 1.14, may be able to subscribe or sign up for one or more optional PROGRAMS. A PROGRAM may be either automatically implemented when a predetermined set of conditions occur, such as time of day, or may be engaged, by the utility 1.06, as electricity demands require” and FIG. 4G-4K).
Ehlers does not explicitly teach wherein the selectable applications comprise at least two of a single duct - cooling only, single duct with hot water reheat, single duct with electric staged reheat, single duct with hot water reheat & supplemental heat, series fan with hot water reheat, parallel fan with hot water reheat, series fan with hot water reheat & supplemental heat, parallel fan with hot water reheat & supplemental heat, series fan with electric staged reheat, parallel fan with electric staged reheat, series fan no heat, parallel fan no heat, series fan with remote electronically controlled 
However, Stanke teaches wherein the selectable applications comprise at least two of a single duct - cooling only, single duct with hot water reheat, single duct with electric staged reheat, single duct with hot water reheat & supplemental heat, series fan with hot water reheat, parallel fan with hot water reheat, series fan with hot water reheat & supplemental heat, parallel fan with hot water reheat & supplemental heat, series fan with electric staged reheat, parallel fan with electric staged reheat, series fan no heat, parallel fan no heat, series fan with remote electronically controlled motor, series fan with remote electronically controlled motor & hot water reheat, series fan with remote electronically controlled motor, hot water reheat & supplemental heat, series fan with remote electronically controlled motor & electric reheat, single duct with silicon controlled rectifier electric reheat, series fan with silicon controlled rectifier electric reheat, series fan with remote electronically controlled motor & silicon controlled rectifier electric reheat, parallel fan with silicon controlled rectifier electric reheat, dual duct with mixing, dual duct constant volume, and supply/exhaust matching application (page 21 “series fan-powered VAV system ( The series fan-powered VAV system (Figure 2 Figure 2) in our example includes a central air-handling unit (with a modulating outdoor air damper), a variable-volume primary air fan, series fan-powered” and pages 29-30 “local (secondary) ventilation path in a parallel fanpowered VAV system only functions” and FIG. 1).
Ehlers and Stanke are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to energy management system.
Therefore at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above energy management system, as taught by Ehlers, and incorporating series fan no heat, parallel fan no heat, as taught by Stanke.
One of ordinary skill in the art would have been motivated to improve dual control system is attached to both a heating and cooling system which has two set points, one for the heating system activation and one for the cooling system activation. With this type of a control, the user sets a desired minimum temperature, below which the heating system will be activated to raise the temperature during winter seasons, and a maximum temperature, above which the cooling system will be activated to drop the temperature during summer seasons, as suggested by Ehlers (paragraph 0012-0013).


As to claim 2, Ehlers and Stanke teaches all the limitations of the base claims as outlined above.
Ehlers further teaches wherein the building equipment includes heating, ventilation, and air conditioning components (paragraph 0066 and FIG. 1B “entire customer site 1.04, a pool pump, an HVAC system, a water heater, any appliance”).

As to claim 3, Ehlers and Stanke teaches all the limitations of the base claims as outlined above.
Ehlers further teaches wherein the external device includes at least one of a mobile device and a balancing tool (paragraph 0069 “customer may be given access to the system 1.02 through external devices, such as, mobile phones, personal digital assistants (PDA), laptop computers, desktop computers, or other suitable devices”).

As to claim 4, Ehlers and Stanke teaches all the limitations of the base claims as outlined above.
Ehlers further teaches wherein each of the plurality of predefined, selectable-applications is focused on a specific implementation for the building equipment (paragraph 0078-0090 “user, through the user interface 1.14, may be able to subscribe or sign up for one or more optional PROGRAMS. A PROGRAM may be either automatically implemented when a predetermined set of conditions occur, such as time of day, or may be engaged, by the utility 1.06, as electricity demands require”).

As to claim 5, Ehlers and Stanke teaches all the limitations of the base claims as outlined above.


[0116] Using the user interface 1.14, the customer may directly access and control in-home devices 1.08. For example, with regard to the thermostat 1.30D, the customer may view current temperature, view current heating or cooling setpoint(s), override heating or cooling setpoint(s), resume scheduled heating or cooling setpoint(s), view heat/cool/auto mode, change the heat/cool/auto mode” and FIG. 4A-aC).

As to claim 6, Ehlers and Stanke teaches all the limitations of the base claims as outlined above.
Ehlers further teaches wherein the processing circuit is configured to store metadata for the plurality of predefined, selectable-applications in a shared location (paragraph 0171-0175 “a memory device 2.04, such as non-volatile memory, for storing program and other data, as needed. Each node 1.10 also includes a two-way communications 2.06 channel for communicating with other components in the system 1.02” and paragraph 0191-0194).



Ehlers further teaches wherein the selection of the one of the plurality of predefined, selectable-applications is made at least one of (i) locally from a balancing tool, (ii) locally from a mobile access portal, (iii) locally via a user interface of the variable air volume controller, and (iv) remotely from a network automation engine (paragraph 0244 “occupancy modes may be defined or modified through the user interface 1.14 (see below) and activated through the thermostat 1.30D and/or the user interface 1.14. Examples of possible occupancy modes include: home, away, weekend, weekday, holiday. Specific modes may also be defined for different users” and paragraph 0069-0077 “system 1.02 through a user interface 1.14 (see below). The user interface 1.14 may be incorporated into another device, such as a thermostat (see below). Additionally, the customer may be given access to the system 1.02 through external devices, such as, mobile phones, personal digital assistants (PDA), laptop computers, desktop computers, or other suitable devices”).

As to claim 9, Ehlers and Stanke teaches all the limitations of the base claims as outlined above.
Ehlers further teaches wherein the user interface includes a plurality of dip switches configured to facilitate selecting the one of the plurality of predefined, selectable-applications directly with the variable air volume controller (paragraph 0262 “system 3.08 supports a plurality of communicating control switching, monitoring and metering sensors to complete the process. The following example of humidity control, 

As to claim 10, is related to claim 1 with similar limitations also rejected by same rational.  

As to claim 11, Ehlers and Stanke teaches all the limitations of the base claims as outlined above.
Ehlers further teaches wherein the building equipment includes heating, ventilation, and air conditioning components (paragraph 0066 and FIG. 1B “entire customer site 1.04, a pool pump, an HVAC system, a water heater, any appliance”), and wherein the controller is configured as a variable air volume controller (paragraph 0011 “activate the heating and/or air conditioning system or systems to maintain a comfort level based on the occupants designated level of comfort. There are two main types of design for these devices: a standard single control device or a dual control system”).

As to claim 12, is related to claim 4 with similar limitations also rejected by same rational.  
As to claim 13, is related to claim 5 with similar limitations also rejected by same rational.  

As to claim 14, is related to claim 6 with similar limitations also rejected by same rational.  


As to claim 16, is related to claim 8 with similar limitations also rejected by same rational.  

As to claim 17, is related to claim 9 with similar limitations also rejected by same rational.  

As to claim 18, is related to claim 1 with similar limitations also rejected by same rational.  
As to claim 19, is related to claim 3 with similar limitations also rejected by same rational.  

As to claim 20, is related to claim 4 with similar limitations also rejected by same rational.  


5.	Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehlers et al. USPGPUB 20070043478 (hereinafter “Ehlers”) in view of “Single-Path Multiple-Zone System Design by Dennis Stanke dated January 2005 .
As to claims 7 and 15, the combination of  Ehlers and Stanke teaches all the limitations of the base claims as outlined above.
The combination teaches wherein the processing circuit is configured to detect the building equipment coupled therewith (FIG. 1B and paragraph 0072 “FIG. 1B. In this illustrated embodiment, the gateway node 1.10D communicates to the utility control system 1.12 via an "always on", secured wired or wireless network 1.20 through a cable modem, DSL modem, or other suitable means (not shown). The utility control system 1.12 may be implemented in software which is stored and executed on a back-end server”) but does not explicitly teach. wherein the selection of the one of the plurality of predefined, selectable-applications is autonomously determined by the processing circuit based on the building equipment detected.
However, Daubman teaches wherein the selection of the one of the plurality of predefined, selectable-applications is autonomously determined by the processing circuit based on the building equipment detected (0014-0020 “application or “app” 32 configured to autonomously communicate with the thermostat controller 24. The app periodically reports location and schedule data to keep the thermostat controller 24 apprised of the current location and schedule information maintained on the mobile unit”).
 Ehlers, Stanke and  Daubman are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to energy management system.

One of ordinary skill in the art would have been motivated to improve dual control system is attached to both a heating and cooling system which has two set points, one for the heating system activation and one for the cooling system activation. With this type of a control, the user sets a desired minimum temperature, below which the heating system will be activated to raise the temperature during winter seasons, and a maximum temperature, above which the cooling system will be activated to drop the temperature during summer seasons, as suggested by Ehlers (paragraph 0012-0013).

It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Conclusion

The prior art made of record and listed on the attached PTO Form 892 but not relied upon is considered pertinent to applicant's disclosure.
Forbes, JR USPGPUB 2014/0277788 teaches Systems, methods, and messages of the present invention provides IP-based messages associated with the grid elements, wherein each IP-based message includes an internet protocol (IP) packet that is generated autonomously and/or automatically by the grid elements, intelligent messaging hardware associated with the grid elements, at least one coordinator, and/or a server associated with the electric power grid and its operation, energy settlement, and/or financial settlement for electricity provided or consumed, transmitted, and/or curtailed or reduced. The IP packet preferably includes a content including raw data and/or transformed data, a priority associated with the IP-based message, a security associated with the IP packet, and/or a transport route for communicating the IP-based message via the network.
Houlihan et al. USPGPUB 2013/0018850 teaches method for configuring multiple products within a defined grouping of user-configurable products including providing a computer-implemented database of user-configurable products at a first computer, each user-configurable product including design parameters distinguishing the user-configurable product from other user-configurable products, each design parameter including a range of values, providing a listing of user-configurable products based on one or, more product configuration selections provided by a user, receiving a selection of a plurality of user-configurable products from the listing of user-configurable products.
Imes et al. USPGPUB 2012/0064923 teaches  method of managing energy use of a network device located at a site with a mobile device is provided. The method proceeds by determining a plurality of zones about the site and detecting a current location of the mobile device relative to the plurality of zones. The method continues by altering the operating condition of the network device in response to detecting the mobile device changing zones. A graphical user interface (GUI) is displayed within the display screen of the mobile device. A map presenting the site location, the plurality of zones disposed about the site location, and the current location of the mobile device is displayed within the GUI along with a distance selector including selectable distance values. The method further includes automatically scaling the plurality of zones and the map in response to changing the selectable distance value using the distance selector.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279.  The examiner can normally be reached on Monday-Thursday 8:00-4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/Primary Examiner, Art Unit 2119